BEAUCHAMP, Judge.
Appellant was convicted for the murder of Lorenzo Santos. The appeal is from a sentence of not less than two nor more than three years in the penitentiary.
The evidence is sufficient to sustain the jury’s verdict We find no fundamental error in the record. There are no bills of exception and nothing is presented for our consideration.
Able oral argument was presented in this case in which the contention was made that the court committed error in the matter of admission of testimony. This could only be brought forward by bill of exception, which was not done.
The judgment of the trial court is affirmed.